Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the non-provisional patent application filing of March 3, 2020 and Replacement Sheet filing of August 27, 2020.
Claims 1-9 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-043032, filed on March 8, 2019.
Claim Objections
Claim 3 is objected for having minor informalities: The limitations “the commodity and service evaluation system includes …” should be “the commodity and service evaluation system further includes …”. Appropriate correction is required.
Examiner’s Notes
The replacement sheet of FIG. 2 filed on August 27, 2020 is accepted.
Claim Interpretation
The claims are replete with intended use. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language.
The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these 
The following claim phrases are intended use:
Claims 1-8 “an evaluation system for a commodity and a service.” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim. It should be “a commodity and service evaluation system.”
Claims 1 and 9 “an evaluation token for an evaluation target” in “the supplier wallets and the shop wallets …” limitation. This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim. It should be “an evaluation token to an evaluation target.”
Claims 3, 7, and 9 “part or entire individual information.” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim. It should be “partial individual information.”
Claim 9 “a shop evaluation token issuing step for accessing ...,” “a shop evaluation token storage step for storing …,” “a consumer evaluation token issuing step for accessing …,” “an evaluation token storage step for storing …,” “a supplier individual information recording step for recording …,” “a shop 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” include:
Claim 1: “the shop wallets each including shop evaluation token issuing means configured to access …”.
Means plus language: “shop evaluation token issuing means”,
Functional language: “access”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “shop evaluation token issuing means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 1: “the supplier wallets each including shop evaluation token storing means configured to store …”
Means plus language: “shop evaluation token storing means”,
Functional language: “store”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “shop evaluation token storing means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 1: “the consumer wallets each including consumer evaluation token issuing means configured to access the shop wallet and issue the evaluation token for the evaluation target”,
Means plus language: “consumer evaluation token issuing means”,
Functional language: “access”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “consumer evaluation token issuing means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 1: “the shop wallets each including consumer evaluation token storing means configured to store …”.
Means plus language: “consumer evaluation token storing means”,
Functional language: “store”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “consumer evaluation token storing means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 2: “supplier individual information recording means configured to record …”.
Means plus language: “supplier individual information recording means”,
Functional language: “record”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “supplier individual information recording means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 2: “shop individual information recording means configured to record ...”.
Means plus language: “shop individual information recording means”,
Functional language: “record”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “shop individual information recording means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 3: “individual information transcription means configured to transcribe …”.
Means plus language: “individual information transcription means”,
Functional language: “transcribe”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “individual information transcription means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 4: “the supplier wallets each include supplier evaluation token issuing  means configured to access …”.
Means plus language: “supplier evaluation token issuing  means”,
Functional language: “access”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “supplier evaluation token issuing  means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 4: “the producer wallets each include supplier evaluation token storing means configured to store …”.
Means plus language: “supplier evaluation token storing means”,
Functional language: “store”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “supplier evaluation token storing means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claims 5-8 recite the same limitations as claim 4 and as such the limitations of claims 5-8 also invoke 35 U.S.C. 112(f) per the reasoning above for claim 4.
Claims 5-8: “individual information transcription means configured to transcribe …”.
Means plus language: “individual information transcription means”,
Functional language: “transcribe”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “individual information transcription means” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).
Claim 9 recite the same limitations as claims 1-8 and as such the limitations of claim 9 also invoke 35 U.S.C. 112(f) per the reasoning above for claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to an “evaluation system”.
Claim 1 is directed to the abstract idea of “commodity and service evaluation” which is grouped under organizing human activity in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “access the supplier wallet and issue an evaluation token for an evaluation target”, “store the evaluation token issued by the shop evaluation token issuing means”, “access the shop wallet and issue the evaluation token for the evaluation target”, “store an evaluation token issued by the consumer evaluation token issuing means”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of commodity and service evaluation using computer technology (e.g. the one or more servers). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 1 is not patent eligible.
Claim 9 is directed to a “method”. Claim 9 is directed to the abstract idea of “commodity and service evaluation” which is grouped under organizing human activity in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a plurality of client 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of commodity and service evaluation using computer technology (e.g. the one or more servers). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 9 is not patent eligible.
As per dependent claims 2-8, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claim 2-8 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the shop wallets each including shop evaluation token issuing means configured to access …”, “the supplier wallets each including shop evaluation token storing means configured to store …”, “the consumer wallets each including consumer evaluation token issuing means configured to access the shop wallet and issue the evaluation token for the evaluation target”, “the shop wallets each including consumer evaluation token storing means configured to store …”. Claim 2 recites “supplier individual information recording means configured to record …”, “shop individual information recording means configured to record …”. Claim 3 recites “individual information transcription means configured to transcribe …”. Claim 4 recites access …”, “the producer wallets each include supplier evaluation token storing means configured to store …”. Claims 5 and 6 also recite limitations similar to those of claim 4. Claims 7 and 8 also recite limitations similar to those of claim 4, in addition claims 7 and 8 recite “individual information transcription means configured to transcribe …”. Claim 9 recites limitations similar to the limitations of claim 1-8.
The specification does not disclose the “shop evaluation token issuing means”, “consumer evaluation token issuing means”, “consumer evaluation token storing means”, “supplier individual information recording means”, “shop individual information recording means”, “individual information transcription means”, “supplier evaluation token issuing means”, “supplier evaluation token storing means” as hardware or hardware components that perform the “access”, “store”, “issue”, “record”, “transcribe” steps of claims 1-9. Furthermore, the specification does not disclose any other hardware that performs the “access”, “store”, “issue”, “record”, “transcribe” steps of claims 1-9. The Applicant merely presents the results of the steps instead of how the result was achieved. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “the shop wallets each including shop evaluation token issuing means configured to access …”, “the supplier wallets each including shop evaluation token storing means configured to store …”, “the consumer wallets each including consumer evaluation token issuing means configured to access the shop wallet and issue the evaluation token for the evaluation target”, “the shop wallets each including consumer evaluation token storing means configured to store …”, “supplier individual information recording means configured to record …”, “shop individual information recording means configured to record …”, “individual information transcription means configured to transcribe …”, “the supplier wallets each include supplier evaluation token issuing  means configured to access …”, “the producer wallets each include supplier evaluation token storing means configured to store …”, “individual information transcription means configured to transcribe …” of claims 1-9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “[S]hop evaluation token issuing means”, “shop evaluation token storing means”, “consumer evaluation token issuing means”, “consumer evaluation token storing means”, “supplier individual information recording means”, “shop individual information recording means”, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitations “one or more servers” and “a plurality of servers”. There is insufficient antecedent basis for these limitations in the claims.
Claims 1 and 9 recite the limitation “a plurality of servers in which block chains each associated with a predetermined  wallet of the wallets are dispersedly recorded” which is vague and indefinite. The Examiner is unable to discern scope of the relationship between various terms such as servers, block chains, and wallets. The Examiner also cannot discern a scope of a predetermined wallet. For the purposes of the examination, the Examiner interprets the limitation as “the one or more servers storing blockchains associated with the wallets.
Claims 4-9 recite the limitation “the producer wallets each being associated individually with a separate one of the dispersedly recorded block chains” which is vague and indefinite. The Examiner is unable to discern whether producer wallet is a consumer wallet or a smart contract managed by an asset miner. For the purposes of 
The term "dispersedly recorded block chains" in claims 1, 4-9 is a relative term which renders the claim indefinite.  The term "dispersedly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190303920 A1 (Balaraman).
As per claim 1, Balaraman teaches
a plurality of client terminals (FIG. 1 items, 110, 120, ¶ [0025]-[0026], [0027]),
one or more servers including wallets associated with the plurality of client terminals (FIG. 1, items 101, 110, 120 ¶ [0021], [0025]-[0027]),
a plurality of servers in which block chains each associated with a predetermined  wallet of the wallets are dispersedly recorded (FIG. 1, items 101, 115, 125, ¶ [0021], [0025]-[0027]),
the wallets including a plurality of supplier wallets, a plurality of shop wallets, and a plurality of consumer wallets provided in one or more servers (FIG. 1, items 101, 115, 125, ¶ [0021], [0025]-[0027]),
the supplier wallets and the shop wallets each being associated individually with a separate one of the dispersedly recorded block chains (FIG. 1, items 115, 125, ¶ [0025]-[0027]),
the shop wallets each including shop evaluation token issuing means configured to access the supplier wallet and issue an evaluation token for an evaluation target (¶ [0031], [0047]),
the supplier wallets each including shop evaluation token storing means configured to store the evaluation token issued by the shop evaluation token issuing means (¶ [0047]),
the consumer wallets each including consumer evaluation token issuing means configured to access the shop wallet and issue the evaluation token for the evaluation target (¶ [0047]),
the shop wallets each including consumer evaluation token storing means configured to store an evaluation token issued by the consumer evaluation token issuing means (¶ [0050]).

As per claim 2, Balaraman teach all the limitations of claim 1. Balaraman also teaches,
supplier individual information recording means configured to record the individual information on the evaluation target in the supplier block chain via each of the supplier wallets (¶ [0045]),
shop individual information recording means configured to record the individual information on the evaluation target in a shop block chain via each of the shop wallets (¶ [0029]).

As per claim 3, Balaraman teach all the limitations of claims 1 and 2. Balaraman also teaches,
the commodity and service evaluation system includes individual information transcription means configured to transcribe part or entire individual information on the evaluation target from a block of the supplier block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded as the block in the shop block chain by the shop individual information recording means (¶ [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Balaraman in view of US 10915891 B1 (Winklevoss).
As per claims 4, 5, and 6, Balaraman teaches all the limitations of claims 1, 2, and 3. Balaraman does not explicitly teach, however Winklevoss teaches,
a plurality of producer wallets provided on one or more servers (col. 17 lines 1-13, col. 18 lines 60-65, col. 19 lines 1-8),
the producer wallets each being associated individually with a separate one of the dispersedly recorded block chains, wherein (col. 18 lines 60-65, col. 19 lines 1-8),
the supplier wallets each include supplier evaluation token issuing means configured to access the producer wallet and issue a token for the evaluation target (col. 27, lines 38-51), 
the producer wallets each include supplier evaluation token storing means configured to store the evaluation token issued by the supplier evaluation token issuing means (col. 27, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage assets through a miner of Winklevoss in the multi-party blockchain based wallet system of Balaraman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain 

As per claims 7 and 8, Balaraman teaches all the limitations of claims 1 and 2. Balaraman also teaches,
individual information transcription means configured to transcribe part or entire individual information on the evaluation target from a block of the producer block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded in the supplier block chain by the supplier individual information recording means (¶ [0029]).
Balaraman does not explicitly teach, however, Winklevoss teaches,
a plurality of producer wallets provided on one or more servers (col. 17 lines 1-13, col. 18 lines 60-65, col. 19 lines 1-8),
the producer wallets each being associated individually with a separate one of the dispersedly recorded block chains (col. 18 lines 60-65, col. 19 lines 1-8),
the supplier wallets each including supplier evaluation token issuing means configured to access the producer wallet and issue a token for the evaluation target (col. 27, lines 38-51),
the producer wallets each including supplier evaluation token storing means configured to store the evaluation token issued by the supplier evaluation token issuing means (col. 27, lines 38-51).


As per claim 9, Balaraman teaches, 
a plurality of client terminals (FIG. 1 items, 110, 120, ¶ [0025]-[0026], [0027]),
one or more servers including wallets associated with the plurality of client terminals (FIG. 1, items 101, 110, 120 ¶ [0021], [0025]-[0027]),
a plurality of servers in which block chains each associated with a predetermined wallet of the wallets are dispersedly recorded (FIG. 1, items 101, 115, 125, ¶ [0021], [0025]-[0027]),
the wallets including a plurality of [producer wallets], a plurality of supplier wallets, a plurality of shop wallets, and a plurality of consumer wallets provided in one or more servers (FIG. 1, items 101, 115, 125, ¶ [0021], [0025]-[0027]),
a shop evaluation token issuing step for accessing the supplier wallet and issuing an evaluation token for an evaluation target in each of the shop wallets (¶ [0031], [0047]),,
a shop evaluation token storage step for storing the evaluation token issued by the shop evaluation token issuing means in each of the supplier wallets (¶ [0047]),
a consumer evaluation token issuing step for accessing the shop wallet and issuing the evaluation token for the evaluation target in each of the consumer wallets (¶ [0047]), 
an evaluation token storage step for storing the evaluation token issued by the consumer evaluation token issuing step in each of the shop wallets (¶ [0050]),
a supplier individual information recording step for recording individual information on the evaluation target in a supplier block chain via each of the supplier wallets (¶ [0045]),
a shop individual information recording step for recording the individual information on the evaluation target in the shop block chain via each of the shop wallets (¶ [0029]),
an individual information transcribing step for transcribing part or entire individual information on the evaluation target from a block of the supplier block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded as the block in the shop block chain in the shop individual information recording step (¶ [0029]),
[the producer wallets], the supplier wallets and the shop wallets each being associated individually with a separate one of the dispersedly recorded block chains, the method including (FIG. 1, items 101, 115, 125, ¶ [0021], [0025]-[0027]),
an individual information transcribing step for transcribing part or entire individual information on the evaluation target from a block of [the producer block chain] containing the individual information on the evaluation target when the individual information on the evaluation target is recorded in the supplier block chain in the supplier individual information recording step (¶ [0029]).
Balaraman does not explicitly teach, however Winklevoss teaches,
producer wallets, producer block chains (col. 17 lines 1-13, col. 18 lines 60-65, col. 19 lines 1-8)
a supplier evaluation token issuing step for accessing the producer wallet and issuing a token for the evaluation target by each of the supplier wallets (col. 27, lines 38-51),
a supplier evaluation token storage step for storing the evaluation token issued by the supplier evaluation token issuing means by each of the producer wallets (col. 27, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage assets through a miner of Winklevoss in the multi-party blockchain based wallet system of Balaraman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain based digital wallets and because managing assets through a miner improves security associated digital wallet based transaction by having the miner validate the assets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692